Citation Nr: 0114235	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-12 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 until March 
1972.

The record reflects that service connection for bilateral 
knee disability, characterized as osteocartilaginous 
exostosis or the right knee and left knee sprain, was 
initially denied by a Department of Veterans Affairs (VA) 
rating decision dated in May 1973.  The veteran was notified 
of this determination and of his appellate rights by a letter 
dated in July 1973, but did not appeal.  That decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2000).  As a result, the issue before the Board is whether 
new and material evidence has been presented to reopen the 
previously denied claims.  38 U.S.C.A. § 5108 (West 1991).  
This question must now be addressed because it goes to the 
Board's jurisdiction to adjudicate the merits of the 
underlying claims.  Butler v. Brown, 9 Vet. App. 167 (1996).

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a November 1999 rating decision of the 
Jackson, Mississippi Regional Office (RO) which declined to 
reopen the claim for right and left knee disabilities.  The 
record reflects that the appellant was provided with two 
additional rating actions pertaining to the issue of 
reopening his claims in February and March 2000.  However, he 
was notified of his appeal rights issuing from the initial 
rating determination in this regard dated in November 1999, 
and, as such, had one year to file an appeal from the date of 
notification of denial of the claims in December 1999.  The 
RO received a letter from the veteran in April 2000 and 
accepted this as the notice of disagreement.  A statement of 
the case was issued in June 2000.  A VA Form 9 was not 
received until February 2001, more than one year after the 
date of notification of denial of the claims in December 
1999, which would make it too late to perfect his appeal to 
the Board.  However, in order to provide the appellant with 
every consideration of due process, in lieu of a timely 
submitted VA Form 9, testimony presented upon personal 
hearing on appeal in September 2000 will be accepted as the 
substantive appeal, and as such, the Board's jurisdiction is 
retained.

It is noted that during the course of the appeal the RO found 
new and material evidence and reopened the claims.  
Thereafter, the RO considered and denied the claims on the 
merits.  The matter has now been forwarded to the Board for 
review.


FINDINGS OF FACT

1.  By a decision entered in May 1973 the RO denied claims of 
service connection for osteocartilaginous exostosis of the 
right knee and left knee sprain.  No appeal was initiated 
after notice was provided.  

2.  Evidence received since the 1973 denial is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of service connection for bilateral knee 
disability.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied final claim of service connection for bilateral knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence to reopen the claims for bilateral 
knee disability.

As noted previously, the RO denied claims of service 
connection for right and left knee disorders in a May 1973 
rating action.  The veteran was notified of those 
determinations, but did not initiate an appeal within the 
one-year period allowed and, as a result, the denials became 
final.  38 C.F.R. §§ 20.302, 20.1103 (1972).  The Board may 
now consider the veteran's claims of service connection on 
the merits only if "new and material evidence" has been 
presented or secured since the May 1973 denials.  38 U.S.C.A. 
§§ 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The evidence which was of record prior to the RO's May 1973 
decision reflects that upon examination in March 1968 for 
service entrance, the veteran indicated that he had a 
"trick" or locked knee.  A clinical notation was recorded 
to the effect that the right knee cramped occasionally, and 
that it gave way under stress.  Examination and X-ray of the 
right knee revealed osteocartilaginous exostosis of the 
lateral femoral metaphysis which was noted in the summary of 
defects at that time.  The ensuing service medical records 
reflect no treatment for the right knee.  It is shown, 
however, that he was seen in sick bay in August 1970 for 
complaints of left knee pain on pressure after having twisted 
the left leg the previous day.  Following examination, an 
assessment of mild strain, left knee, was rendered for which 
an Ace wrap and heat therapy were prescribed.  The service 
records contain no further evidence of treatment for the left 
knee.  Upon examination in March 1972 for discharge from 
active duty, the lower extremities were evaluated as normal.  
Service connection for bilateral knee disability was denied 
by rating action dated in May 1973 and the veteran, after 
notification, did not appeal.  Accordingly, that action 
became final.

The veteran attempted to reopen his claim for service 
connection for bilateral knee disability in July 1999.  The 
evidence received since the May 1973 denial of the claims 
includes a clinical report dated in August 1996 from R. A. 
Muawwad, M.D., noting that the veteran had been involved in a 
car accident approximately two weeks before sustaining injury 
to his cervical and lumbar spine.  It was also reported at 
that time that he had had an accident one year before with 
injury to both knees for which arthroscopic surgery had been 
performed, bilaterally.  Additional clinical reports 
primarily authored by Dr. Muawwad dating through March 1997 
reflect continuing treatment and follow-up for back 
disability.  

Subsequently received were private clinic notes and reports 
dating from May 1995 in which it was shown that the veteran 
was involved in a motor vehicle accident in April 1995 
resulting in right knee pain.  In an orthopedic evaluation 
report dated in May 1995 from J. L. Morris, M.D., it was 
noted that when the appellant was in the military, he had a 
bone growth of the distal femur in the right leg.  It was 
reported that no follow-up had been done since that time 
because he had had no difficulties with the knee until the 
recent automobile accident.  He also denied previous injury 
or problems with the left knee at that time.  

It was noted that the veteran sustained left knee trauma in 
another automobile accident in May 1995 which was later 
diagnosed as bucket handle tear of the medial meniscus.  It 
was again recorded that he denied previous problems with the 
left knee.  The appellant underwent arthroscopy of the left 
knee in June 1995.  He subsequently developed increasing 
symptomatology of the right knee also diagnosed as a torn 
medial meniscus.  Arthroscopy and partial arthroscopic medial 
meniscectomy were performed on the right knee in July 1995.  
VA outpatient records dated in July 1999 reflect treatment 
for right knee complaints.  Dr. Carl Hunt, chiropractor, 
wrote in March 2000 that the veteran was totally disabled on 
account of multiple orthopedic disabilities, including 
degenerative changes affecting the knees. 

The additional evidence also includes testimony presented 
upon personal hearing in September 2000.  The veteran 
testified, among other things, that he had problems with his 
right knee during active duty on account of his job duties 
which included jumping out of helicopters, and that this 
imposed additional injury to the pre-existing exostosis and 
made the condition worse.  He stated he went to the 
dispensary for treatment where an examination and X-rays were 
performed whereupon ice and bandages were applied and he was 
prescribed pain pills.  The veteran indicated that he had 
continued to have problems with the right knee requiring 
bandaging, and that it had gotten consistently weaker over 
the years, with his currently having to wear a knee brace and 
use a cane.  

The veteran testified that he injured his left knee in much 
the same manner as the right during service and received 
similar treatment therefor.  He said that he had also had 
continuing symptomatology in this regard.  He related that he 
had sought treatment for his knees after service discharge at 
the VA in Los Angeles, California in approximately 1973, and 
had obtained additional medical attention in this regard at 
VA facilities in Kentucky around 1993 and 1994, and in 
Baltimore, Maryland dating from 1999.  Dr. Carl Hunt 
presented testimony as to the degree of current bilateral 
knee disability and also stated that he had treated the 
veteran since approximately the early 1990's.

Records from VA facilities in Baltimore, Kentucky and Los 
Angeles were requested but no replies were received.  

In a statement dated in October 2000, Dr. Hunt noted that 
after reviewing the service records, it was his professional 
opinion that the injuries to the knees listed therein were 
related to the disabling condition of the knees for which he 
had treated the veteran.  

Analysis 

The record reflects that evidence available to the RO in May 
1973 showed that the veteran entered service with a pre-
existing disorder of the right knee diagnosed as 
osteocartilaginous exostosis of the lateral femoral 
metaphysis which was recorded in the summary of defects at 
that time.  He also sustained a twisting injury to the right 
left knee in August 1970 diagnosed as a mild strain.  
However, the service medical records did not show that he 
sought any treatment for the right knee in service and was 
not shown to have received additional treatment for the left 
knee following the initial injury.  The evidence thus failed 
to show that the pre-existing right knee disorder was 
aggravated by service or that injury to the left knee during 
active duty resulted in a chronic disorder.  See 38 U.S.C.A. 
§ 1110, 1153; 38 C.F.R. § 3.303, 3.306.  It was not until 
October 2000 that evidence suggesting an etiological 
relationship between knee problems in service and current 
disability in this regard was provided by Dr. Carl Hunt.  
Given that evidence has been presented indicating that the 
veteran's current knee disabilities may indeed relate back to 
service, whereas evidence previously available strongly 
suggested that they did not, the Board finds that Dr. Hunt's 
opinion constitutes new and material evidence significant to 
reopen the claims.  Consequently, the Board finds that the 
veteran's claims should be reopened.

ORDER

New and material evidence has been received to reopen the 
previously denied claims of service connection for bilateral 
knee disability; the applications to reopen are granted.  


REMAND

It is noted that during the course of this appeal a new law 
has become effective.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  This provides 
certain notice and development provisions which the Board 
concludes compels some additional development in this matter.

Dr. Hunt, a chiropractor from whom the appellant has received 
treatment, reported that treatment began in the early 1990's.  
He entered an opinion, as noted above, after reviewing the 
service medical records.  It is not clear, however, that he 
viewed the 1995 records showing trauma to both knees.  
Records on file do not reveal treatment to the knees prior to 
that date.  It is unclear whether Dr. Hunt may have treated 
the appellant prior to the 1995 treatment.  His records must 
be requested prior to a fully informed decision being entered 
in this case.

Additionally, at his personal hearing he reported that the 
had received treatment, apparently at a VA facility in Los 
Angeles, California in 1972 and 1973.  An attempt was 
apparently made to obtain those records, but the claims 
folder does not contain any reply.  The file should at least 
contain a response that the records could not be obtained for 
some reason, or that the administrative information reveals 
that the appellant was not treated at the facility.  If the 
appellant's assistance is needed to identify the facility, 
such assistance should be requested.  

Finally, in light of the development to date, it is concluded 
that addition medical opinion is indicated as set out below.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, with the assistance of 
the appellant as indicated, seek VA 
medical evidence from the Los Angeles, 
California, from 1972 and 1973.  If the 
RO needs assistance in identifying the 
facility, the appellant's assistance 
should be requested.  The claims file 
should contain documentation concerning 
the attempts made and the response.  If 
it is indicated that there are no 
records, the reason therefore should be 
set forth.  If it is revealed from 
administrative records that there is no 
record of the appellant appearing at the 
facility, that too should be documented.

2.  The RO should, with the assistance of 
the appellant as needed, request copies 
of all treatment records from Dr. Hunt.  
Actual clinical records as opposed to an 
additional statement should be obtained.  
If there are no available records, the 
reason why should be solicited.  If he so 
desires the appellant may obtain these 
records without the assistance of the RO.  
The appellant is also notified that he 
may submit additional evidence or 
argument as desired on this matter while 
in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, and whether additional 
records can be obtained or not, the 
claims folder should be forwarded to a VA 
physician for entry of an opinion as to 
the etiology of the knee pathology.  
After reviewing the service medical 
records and all post service documents on 
file, including the written opinion of 
Dr. Hunt, the physician should resolve 
the etiology of the bilateral knee 
pathology.  It should be indicated in the 
opinion whether there is evidence that 
the right knee disorder was made worse by 
service.  It should also be opined as to 
whether there is a chronic left knee 
disorder now present that can be 
associated with any inservice occurrence 
or event.  Reference to the medical 
evidence on file should be made in 
entering the opinion.

When the aforementioned development has been accomplished, 
the matter should be reviewed by the RO.  To the extent the 
benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further consideration to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion as to 
the outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

